Case 1:20-cv-22832-FAM Document 1-2 Entered on FLSD Docket 07/10/2020 Page 1 of 128




                          Exhibit A




   PD.6564460.1
FilingCase 1:20-cv-22832-FAM Document 1-2 Entered on FLSD Docket 07/10/2020 Page 2 of 128
       # 106527294  E-Filed 04/21/2020 04:31:03 PM


                    IN THE CIRCUIT COURT OF THE ELEVENTH JUDICIAL CIRCUIT
                            IN AND FOR MIAMI-DADE COUNTY, FLORIDA


        TOWN KITCHEN, LLC, individually and
        on behalf of others similarly situated,            Case No.

                              Plaintiff,
                                                           CLASS REPRESENTATION
        v.

        CERTAIN       UNDERWRITERS     AT
        LLOYD’S, LONDON KNOWN AS
        SYNDICATE ENH 5151, NEO 2468,
        XLC 2003, TAL 1183, TRV 5000, AGR
        3268, ACS 1856, NVA 2007, HDU 382,
        PPP 1980, AMA 1200 ASC 1414 and
        VSM     5678,   INDIAN    HARBOR
        INSURANCE COMPANY, and HDI
        GLOBAL SPECIALTY SE,

                          Defendants.
        _____________________________________/

                                       CLASS ACTION COMPLAINT

               Plaintiff, Town Kitchen, LLC (“Town” or “Plaintiff”) on behalf of itself and all others

        similarly situated, bring this action against Certain Underwriters at Lloyds, London known as

        Syndicate ENH 5151, NEO 2468, XLC 2003, TAL 1183, TRV 5000, AGR 3268, ACS 1856, NVA

        2007, HDU 382 , PPP 1980, AMA 1200 ASC 1414 and VSM 5678, Indian Harbor Insurance

        Company and HDI Global Specialty SE (altogether, “Defendants”) for a declaratory judgment of

        rights and obligations under the commercial property insurance policies issued by Defendants.

        Plaintiff alleges as follows, based on personal knowledge, and upon information and belief as to

        all other matters:
Case 1:20-cv-22832-FAM Document 1-2 Entered on FLSD Docket 07/10/2020 Page 3 of 128




                        I.      PARTIES, JURISDICTION, AND VENUE

          1.      Plaintiff Town is a Florida limited liability company with its principal place of

   business at 7301 SW 57th Court, Suite 100, South Miami, Florida 33143. Defendants issued a

   commercial property insurance policy to Town, bearing Policy Number AVS011418900 and

   effective from April 10, 2019 to April 10, 2020 (the “Policy”), attached hereto as Exhibit “A.”

          2.      Defendant Certain Underwriters at Lloyd’s, London (hereinafter “Lloyds”)

   subscribing to Policy Number AVS011418900 are certain syndicates in the business of issuing

   policies of insurance, with their principal place of business in London, England. Upon information

   and belief, the liabilities under Policy Number AVS011418900 are shared among a syndicate of

   underwriters identified only by a pseudonym and respective allocation of liability: ENH

   5151(26%), NEO 2468 (4%), XLC 2003 (3.69%), TAL 1183 (1.28%), TRV 5000 (.37%), AGR

   3268 (.74%), ACS 1856 (1.28%), NVA 2007 (1%), HDU 382 (3.38%), PPP 1980 (3.38%), XLC

   2003 (8.5%), TRV 5000 (1.68%), AMA 1200 (3.38%), ACS 1856 (1.74%), ASC 1414 (2.52%),

   VSM 5678 (3.38%).

          3.      Defendant Indian Harbor Insurance Company (“Indian Harbor”) is a Delaware

   insurance company with its principal place of business in Stamford, Connecticut. Indian Harbor

   shares 15% liability under Policy Number AVS011418900.

          4.      Defendant HDI Global Specialty SE (“HDI”) is a foreign insurance company with

   its principal place of business in Hannover, Germany. HDI shares 18.68% liability under Policy

   Number AVS011418900.

          5.      Personal jurisdiction exists over Defendants under Fla. Stat. § 48.193(1)(a)(4) as

   Defendants contracted to insure Plaintiff’s property located in South Miami, Florida.




                                                   2
Case 1:20-cv-22832-FAM Document 1-2 Entered on FLSD Docket 07/10/2020 Page 4 of 128




             6.      This Court has subject matter jurisdiction over this action pursuant to Fla. Stat. §

   86.011.

             7.      Venue is properly fixed in Miami-Dade County, Florida, as Plaintiff’s cause of

   action accrued in Miami-Dade County and the insured property is located in Miami-Dade County.

                                    II.     GENERAL ALLEGATIONS

             8.      Defendants issue commercial property insurance policies providing coverage for

   losses including, but not limited to, business income losses (also referred to as “business

   interruption”) and extra expenses incurred in connection with business income losses. In exchange,

   insureds pay insurance policy premiums. The insurance policies provide additional coverage for

   the loss of business income and extra expenses sustained due to civil authority actions that prohibit

   access to a business’s premises. Upon information and belief, the Business Income (and Extra

   Expense) Coverage Form is a standard form used by Defendants and prepared by Insurance

   Services Office, Inc. (“ISO”), a company that drafts standard policy language for use in insurance

   contracts. ISO also drafted an endorsement excluding coverage for loss or damage caused by a

   virus and/or bacteria, and while other insurers have incorporated that language in their policies,

   Defendants chose not to include such an exclusion in their policies.

             9.      In or around December 2019, the first case of COVID-19 or the novel Coronavirus

   was reported. According to the World Health Organization, COVID-19 is “an infectious disease

   caused by a newly discovered coronavirus.” 1 COVID-19 can be transmitted from person to person,

   but can also be acquired after touching contaminated objects. In fact, scientists found that COVID-

   19 was detectable on plastic and stainless steel up for up to two to three days. 2


   1
       https://www.who.int/health-topics/coronavirus#tab=tab_1.
   2
       https://www.nih.gov/news-events/news-releases/new-coronavirus-stable-hours-surfaces.


                                                       3
Case 1:20-cv-22832-FAM Document 1-2 Entered on FLSD Docket 07/10/2020 Page 5 of 128




           10.      Over the last few months, COVID-19 has spread into a global pandemic. 3 In

   response to the pandemic, on March 9, 2020, the Governor of Florida Ronald DeSantis declared a

   State of Emergency in Florida related to COVID-19. A few days later, Miami-Dade County Mayor

   Carlos Gimenez declared a State of Emergency for Miami-Dade County.

           11.      On March 16, 2020, President Donald J. Trump and the Center for Disease Control

   (“CDC”) issued the “15 Days to Slow the Spread” guidance advising individuals to adopt social

   distancing measures, such as avoiding gatherings of more than 10 people. On March 31, the

   President updated the guidance to “30 Days to Slow the Spread.”

           12.      In light of the CDC’s guidelines to slow the spread of COVID-19, on March 19,

   2020 at 9:00 p.m., Mayor Gimenez ordered the closure of non-essential commercial

   establishments, including restaurants with dine-in operations. See Miami-Dade County Emergency

   Order 07-20 attached hereto as Exhibit “B.” In response, businesses all across Miami-Dade County

   shuddered their operations due to COVID-19. As of the date of this filing, Emergency Order 07-

   20 is still in effect.

           13.      Ultimately, on April 1, 2020, Governor DeSantis issued a “Safer at Home” Order,

   Executive Order Number 20-91 mandating that all persons in Florida “limit their movements and

   personal interactions outside of their home to only those necessary to obtain or provide essential

   services or conduct essential activities.”

           14.      As a result of these restrictions, most non-essential businesses, including

   restaurants, retail establishments, and entertainment venues, have been forced to close.

           15.      Plaintiff’s losses due to COVID-19 are covered under the terms of its policy. More

   specifically, COVID-19 and/or the government shutdown constitute “direct physical loss of or


   3
     https://www.who.int/dg/speeches/detail/who-director-general-s-opening-remarks-at-the-media-briefing-
   on-covid-19---11-march-2020.

                                                     4
Case 1:20-cv-22832-FAM Document 1-2 Entered on FLSD Docket 07/10/2020 Page 6 of 128




   damage to the property at the premises.” Accordingly, on March 25, 2020, Plaintiff, a Miami

   restaurant with dine-in operations, submitted a Sworn Statement in Proof of Loss, attached hereto

   as Exhibit “C.” In response, Defendants’ Claims Adjuster contacted Plaintiff expressly reserving

   all rights and requesting significant information and documentation. Plaintiff subsequently

   provided written responses.

           16.     On March 30, 2020, Plaintiff contacted Defendants to inquire as to whether

   Defendants are providing coverage under their policy based on the civil action requiring Plaintiff

   to shut down. Defendants’ Claims Adjuster notified Plaintiff that Defendants are “still reviewing

   coverage.” Plaintiff has repeatedly requested that Defendants provide clarity as to whether its

   claim is covered under the policy. On April 10, 2020, Defendants’ Claims Adjuster advised

   Plaintiff that it is “still reviewing” the claim.

           17.     At this point, Defendants have neither denied Plaintiff’s claim, nor committed to

   providing coverage to Plaintiff, further imperiling Plaintiff.

           18.     Upon information and belief, Defendants have refused to provide coverage or at

   least provide appropriate and timely response to its policyholders due to civil actions taken in light

   of the novel Coronavirus pandemic.

                        III.    CLASS REPRESENTATION ALLEGATIONS

           19.     Plaintiff brings this action pursuant to Rule 1.220(b)(2) of the Florida Rules of Civil

   Procedure on its own behalf and on behalf of all entities that do business in Florida: (1) having

   commercial property insurance policies issued by Defendants including business interruption and

   extra expense coverage that does not exclude coverage for pandemics; and (2) which have suffered

   losses due to measures put in place by civil authorities to stop the spread of COVID-19.




                                                       5
Case 1:20-cv-22832-FAM Document 1-2 Entered on FLSD Docket 07/10/2020 Page 7 of 128




          20.      Excluded from the Class are Defendants, their affiliates, their subsidiaries, and any

   officers, employees, attorneys, agents, legal representatives, heirs, successors and assigns.

          21.      Upon information and belief, Defendants sell this type of insurance to thousands of

   businesses across Florida making joinder of all Class members impracticable.

          22.      There are questions of law and fact that are common to the Plaintiff and the Class,

   including, but not limited to:

                a. Whether there is a bona fide dispute between the Parties as to the Parties’ rights and

                   obligations under Defendant’s insurance policies;

                b. Whether the Governor’s March 19, 2020 Order is an act of Civil Authority;

                c. Whether Plaintiff and the Class suffered business income losses; and

                d. Whether the losses experienced by Plaintiff and the Class are covered losses under

                   their insurance policies.

          23.      Plaintiff’s claims are typical of the claims of the Class Members. The practice

   alleged herein was a standardized, uniform practice employed by Defendant wherein it refused to

   provide coverage to the insureds.

          24.      Plaintiff and counsel will fairly and adequately protect and represent the interest of

   each member of the Class. Plaintiff is committed to the vigorous prosecution of this Action and

   has retained competent counsel experienced in prosecuting class actions. The interests of Plaintiff

   are consistent with and not antagonistic to those of the other Class Members.

          25.      Pursuant to Rule 1.220(b)(2), Defendants have acted or refused to act on grounds

   generally applicable to all members of the class, thereby making declaratory relief concerning the

   class as a whole appropriate.




                                                      6
Case 1:20-cv-22832-FAM Document 1-2 Entered on FLSD Docket 07/10/2020 Page 8 of 128




                                     IV.     CAUSES OF ACTION

                                            COUNT I
                                       DECLARATORY RELIEF

          26.      Plaintiff incorporates the allegations in paragraphs 1 through 25 as though fully set

   forth herein.

          27.      Under Fla. Stat. § 86.011, et seq., the court may render declaratory judgments on

   the existence or nonexistence of any “immunity, power, privilege, or right,” or “[o]f any fact upon

   which the existence or nonexistence of such immunity, power, privilege, or right does or may

   depend, whether such immunity, power, privilege, or right now exists or will arise in the future.”

          28.      There is a bona fide, actual, present practical need for the declaration. Plaintiff and

   the Class’s businesses are currently non-operational, and their ability to survive this pandemic

   depends on their ability to obtain insurance coverage for their losses.

          29.      Accordingly, Plaintiff and the Class seek a Declaratory Judgment on whether the

   Governor’s March 19, 2020 Civil Authority Order and the restrictions set forth therein is a covered

   loss under the policies issued by Defendants.

          30.      Further, all antagonistic and adverse interests are before the court, and the relief

   sought is not merely the giving of legal advice by the courts or the answers to questions

   propounded from sheer curiosity.

                                        PRAYER FOR RELIEF

          WHEREFORE, Plaintiff, individually and on behalf of all others similarly situated,

   requests that the Court:

          1. Certify the proposed Class, designate Plaintiff as the named representative of the Class,

                and designate undersigned counsel as Class Counsel;



                                                     7
Case 1:20-cv-22832-FAM Document 1-2 Entered on FLSD Docket 07/10/2020 Page 9 of 128




          2. Issue a Declaratory Judgment declaring the Parties’ rights and obligations under the

             insurance policies; and

          3. Award such other and further relief the Court deems just, proper, and equitable.



   Dated: April 20, 2020                              Respectfully submitted,

                                                      /s/Michael E. Criden
                                                      Michael E. Criden (Fla. Bar No. 714356)
                                                      Kevin B. Love (Fla. Bar No. 993948)
                                                      Lindsey C. Grossman (Fla. Bar No. 105185)
                                                      CRIDEN & LOVE, P.A.
                                                      7301 SW 57th Court
                                                      Suite 515
                                                      South Miami, FL 33143
                                                      (305) 357-9000
                                                      mcriden@cridenlove.com
                                                      klove@cridenlove.com
                                                      lgrossman@cridenlove.com




                                                  8
Case 1:20-cv-22832-FAM Document 1-2 Entered on FLSD Docket 07/10/2020 Page 10 of 128
                                     EXHIBIT A
Case 1:20-cv-22832-FAM Document 1-2 Entered on FLSD Docket 07/10/2020 Page 11 of 128
Case 1:20-cv-22832-FAM Document 1-2 Entered on FLSD Docket 07/10/2020 Page 12 of 128
Case 1:20-cv-22832-FAM Document 1-2 Entered on FLSD Docket 07/10/2020 Page 13 of 128
Case 1:20-cv-22832-FAM Document 1-2 Entered on FLSD Docket 07/10/2020 Page 14 of 128
Case 1:20-cv-22832-FAM Document 1-2 Entered on FLSD Docket 07/10/2020 Page 15 of 128
Case 1:20-cv-22832-FAM Document 1-2 Entered on FLSD Docket 07/10/2020 Page 16 of 128
Case 1:20-cv-22832-FAM Document 1-2 Entered on FLSD Docket 07/10/2020 Page 17 of 128
Case 1:20-cv-22832-FAM Document 1-2 Entered on FLSD Docket 07/10/2020 Page 18 of 128
Case 1:20-cv-22832-FAM Document 1-2 Entered on FLSD Docket 07/10/2020 Page 19 of 128
Case 1:20-cv-22832-FAM Document 1-2 Entered on FLSD Docket 07/10/2020 Page 20 of 128
Case 1:20-cv-22832-FAM Document 1-2 Entered on FLSD Docket 07/10/2020 Page 21 of 128
Case 1:20-cv-22832-FAM Document 1-2 Entered on FLSD Docket 07/10/2020 Page 22 of 128
Case 1:20-cv-22832-FAM Document 1-2 Entered on FLSD Docket 07/10/2020 Page 23 of 128
Case 1:20-cv-22832-FAM Document 1-2 Entered on FLSD Docket 07/10/2020 Page 24 of 128
Case 1:20-cv-22832-FAM Document 1-2 Entered on FLSD Docket 07/10/2020 Page 25 of 128
Case 1:20-cv-22832-FAM Document 1-2 Entered on FLSD Docket 07/10/2020 Page 26 of 128
Case 1:20-cv-22832-FAM Document 1-2 Entered on FLSD Docket 07/10/2020 Page 27 of 128
Case 1:20-cv-22832-FAM Document 1-2 Entered on FLSD Docket 07/10/2020 Page 28 of 128
Case 1:20-cv-22832-FAM Document 1-2 Entered on FLSD Docket 07/10/2020 Page 29 of 128
Case 1:20-cv-22832-FAM Document 1-2 Entered on FLSD Docket 07/10/2020 Page 30 of 128
Case 1:20-cv-22832-FAM Document 1-2 Entered on FLSD Docket 07/10/2020 Page 31 of 128
Case 1:20-cv-22832-FAM Document 1-2 Entered on FLSD Docket 07/10/2020 Page 32 of 128
Case 1:20-cv-22832-FAM Document 1-2 Entered on FLSD Docket 07/10/2020 Page 33 of 128
Case 1:20-cv-22832-FAM Document 1-2 Entered on FLSD Docket 07/10/2020 Page 34 of 128
Case 1:20-cv-22832-FAM Document 1-2 Entered on FLSD Docket 07/10/2020 Page 35 of 128
Case 1:20-cv-22832-FAM Document 1-2 Entered on FLSD Docket 07/10/2020 Page 36 of 128
Case 1:20-cv-22832-FAM Document 1-2 Entered on FLSD Docket 07/10/2020 Page 37 of 128
Case 1:20-cv-22832-FAM Document 1-2 Entered on FLSD Docket 07/10/2020 Page 38 of 128
Case 1:20-cv-22832-FAM Document 1-2 Entered on FLSD Docket 07/10/2020 Page 39 of 128
Case 1:20-cv-22832-FAM Document 1-2 Entered on FLSD Docket 07/10/2020 Page 40 of 128
Case 1:20-cv-22832-FAM Document 1-2 Entered on FLSD Docket 07/10/2020 Page 41 of 128
Case 1:20-cv-22832-FAM Document 1-2 Entered on FLSD Docket 07/10/2020 Page 42 of 128
Case 1:20-cv-22832-FAM Document 1-2 Entered on FLSD Docket 07/10/2020 Page 43 of 128
Case 1:20-cv-22832-FAM Document 1-2 Entered on FLSD Docket 07/10/2020 Page 44 of 128
Case 1:20-cv-22832-FAM Document 1-2 Entered on FLSD Docket 07/10/2020 Page 45 of 128
Case 1:20-cv-22832-FAM Document 1-2 Entered on FLSD Docket 07/10/2020 Page 46 of 128
Case 1:20-cv-22832-FAM Document 1-2 Entered on FLSD Docket 07/10/2020 Page 47 of 128
Case 1:20-cv-22832-FAM Document 1-2 Entered on FLSD Docket 07/10/2020 Page 48 of 128
Case 1:20-cv-22832-FAM Document 1-2 Entered on FLSD Docket 07/10/2020 Page 49 of 128
Case 1:20-cv-22832-FAM Document 1-2 Entered on FLSD Docket 07/10/2020 Page 50 of 128
Case 1:20-cv-22832-FAM Document 1-2 Entered on FLSD Docket 07/10/2020 Page 51 of 128
Case 1:20-cv-22832-FAM Document 1-2 Entered on FLSD Docket 07/10/2020 Page 52 of 128
Case 1:20-cv-22832-FAM Document 1-2 Entered on FLSD Docket 07/10/2020 Page 53 of 128
Case 1:20-cv-22832-FAM Document 1-2 Entered on FLSD Docket 07/10/2020 Page 54 of 128
Case 1:20-cv-22832-FAM Document 1-2 Entered on FLSD Docket 07/10/2020 Page 55 of 128
Case 1:20-cv-22832-FAM Document 1-2 Entered on FLSD Docket 07/10/2020 Page 56 of 128
Case 1:20-cv-22832-FAM Document 1-2 Entered on FLSD Docket 07/10/2020 Page 57 of 128
Case 1:20-cv-22832-FAM Document 1-2 Entered on FLSD Docket 07/10/2020 Page 58 of 128
Case 1:20-cv-22832-FAM Document 1-2 Entered on FLSD Docket 07/10/2020 Page 59 of 128
Case 1:20-cv-22832-FAM Document 1-2 Entered on FLSD Docket 07/10/2020 Page 60 of 128
Case 1:20-cv-22832-FAM Document 1-2 Entered on FLSD Docket 07/10/2020 Page 61 of 128
Case 1:20-cv-22832-FAM Document 1-2 Entered on FLSD Docket 07/10/2020 Page 62 of 128
Case 1:20-cv-22832-FAM Document 1-2 Entered on FLSD Docket 07/10/2020 Page 63 of 128
Case 1:20-cv-22832-FAM Document 1-2 Entered on FLSD Docket 07/10/2020 Page 64 of 128
Case 1:20-cv-22832-FAM Document 1-2 Entered on FLSD Docket 07/10/2020 Page 65 of 128
Case 1:20-cv-22832-FAM Document 1-2 Entered on FLSD Docket 07/10/2020 Page 66 of 128
Case 1:20-cv-22832-FAM Document 1-2 Entered on FLSD Docket 07/10/2020 Page 67 of 128
Case 1:20-cv-22832-FAM Document 1-2 Entered on FLSD Docket 07/10/2020 Page 68 of 128
Case 1:20-cv-22832-FAM Document 1-2 Entered on FLSD Docket 07/10/2020 Page 69 of 128
Case 1:20-cv-22832-FAM Document 1-2 Entered on FLSD Docket 07/10/2020 Page 70 of 128
Case 1:20-cv-22832-FAM Document 1-2 Entered on FLSD Docket 07/10/2020 Page 71 of 128
Case 1:20-cv-22832-FAM Document 1-2 Entered on FLSD Docket 07/10/2020 Page 72 of 128
Case 1:20-cv-22832-FAM Document 1-2 Entered on FLSD Docket 07/10/2020 Page 73 of 128
Case 1:20-cv-22832-FAM Document 1-2 Entered on FLSD Docket 07/10/2020 Page 74 of 128
Case 1:20-cv-22832-FAM Document 1-2 Entered on FLSD Docket 07/10/2020 Page 75 of 128
Case 1:20-cv-22832-FAM Document 1-2 Entered on FLSD Docket 07/10/2020 Page 76 of 128
Case 1:20-cv-22832-FAM Document 1-2 Entered on FLSD Docket 07/10/2020 Page 77 of 128
Case 1:20-cv-22832-FAM Document 1-2 Entered on FLSD Docket 07/10/2020 Page 78 of 128
Case 1:20-cv-22832-FAM Document 1-2 Entered on FLSD Docket 07/10/2020 Page 79 of 128
Case 1:20-cv-22832-FAM Document 1-2 Entered on FLSD Docket 07/10/2020 Page 80 of 128
Case 1:20-cv-22832-FAM Document 1-2 Entered on FLSD Docket 07/10/2020 Page 81 of 128
Case 1:20-cv-22832-FAM Document 1-2 Entered on FLSD Docket 07/10/2020 Page 82 of 128
Case 1:20-cv-22832-FAM Document 1-2 Entered on FLSD Docket 07/10/2020 Page 83 of 128
Case 1:20-cv-22832-FAM Document 1-2 Entered on FLSD Docket 07/10/2020 Page 84 of 128
Case 1:20-cv-22832-FAM Document 1-2 Entered on FLSD Docket 07/10/2020 Page 85 of 128
Case 1:20-cv-22832-FAM Document 1-2 Entered on FLSD Docket 07/10/2020 Page 86 of 128
Case 1:20-cv-22832-FAM Document 1-2 Entered on FLSD Docket 07/10/2020 Page 87 of 128
Case 1:20-cv-22832-FAM Document 1-2 Entered on FLSD Docket 07/10/2020 Page 88 of 128
Case 1:20-cv-22832-FAM Document 1-2 Entered on FLSD Docket 07/10/2020 Page 89 of 128
Case 1:20-cv-22832-FAM Document 1-2 Entered on FLSD Docket 07/10/2020 Page 90 of 128
Case 1:20-cv-22832-FAM Document 1-2 Entered on FLSD Docket 07/10/2020 Page 91 of 128
Case 1:20-cv-22832-FAM Document 1-2 Entered on FLSD Docket 07/10/2020 Page 92 of 128
Case 1:20-cv-22832-FAM Document 1-2 Entered on FLSD Docket 07/10/2020 Page 93 of 128
Case 1:20-cv-22832-FAM Document 1-2 Entered on FLSD Docket 07/10/2020 Page 94 of 128
Case 1:20-cv-22832-FAM Document 1-2 Entered on FLSD Docket 07/10/2020 Page 95 of 128
Case 1:20-cv-22832-FAM Document 1-2 Entered on FLSD Docket 07/10/2020 Page 96 of 128
Case 1:20-cv-22832-FAM Document 1-2 Entered on FLSD Docket 07/10/2020 Page 97 of 128
Case 1:20-cv-22832-FAM Document 1-2 Entered on FLSD Docket 07/10/2020 Page 98 of 128
Case 1:20-cv-22832-FAM Document 1-2 Entered on FLSD Docket 07/10/2020 Page 99 of 128
Case 1:20-cv-22832-FAM Document 1-2 Entered on FLSD Docket 07/10/2020 Page 100 of
                                     128
Case 1:20-cv-22832-FAM Document 1-2 Entered on FLSD Docket 07/10/2020 Page 101 of
                                     128
Case 1:20-cv-22832-FAM Document 1-2 Entered on FLSD Docket 07/10/2020 Page 102 of
                                     128
Case 1:20-cv-22832-FAM Document 1-2 Entered on FLSD Docket 07/10/2020 Page 103 of
                                     128
Case 1:20-cv-22832-FAM Document 1-2 Entered on FLSD Docket 07/10/2020 Page 104 of
                                     128
Case 1:20-cv-22832-FAM Document 1-2 Entered on FLSD Docket 07/10/2020 Page 105 of
                                     128
Case 1:20-cv-22832-FAM Document 1-2 Entered on FLSD Docket 07/10/2020 Page 106 of
                                     128
Case 1:20-cv-22832-FAM Document 1-2 Entered on FLSD Docket 07/10/2020 Page 107 of
                                     128
Case 1:20-cv-22832-FAM Document 1-2 Entered on FLSD Docket 07/10/2020 Page 108 of
                                     128
Case 1:20-cv-22832-FAM Document 1-2 Entered on FLSD Docket 07/10/2020 Page 109 of
                                     128
Case 1:20-cv-22832-FAM Document 1-2 Entered on FLSD Docket 07/10/2020 Page 110 of
                                     128
Case 1:20-cv-22832-FAM Document 1-2 Entered on FLSD Docket 07/10/2020 Page 111 of
                                     128
Case 1:20-cv-22832-FAM Document 1-2 Entered on FLSD Docket 07/10/2020 Page 112 of
                                     128
Case 1:20-cv-22832-FAM Document 1-2 Entered on FLSD Docket 07/10/2020 Page 113 of
                                     128
Case 1:20-cv-22832-FAM Document 1-2 Entered on FLSD Docket 07/10/2020 Page 114 of
                                     128
Case 1:20-cv-22832-FAM Document 1-2 Entered on FLSD Docket 07/10/2020 Page 115 of
                                     128
Case 1:20-cv-22832-FAM Document 1-2 Entered on FLSD Docket 07/10/2020 Page 116 of
                                     128
Case 1:20-cv-22832-FAM Document 1-2 Entered on FLSD Docket 07/10/2020 Page 117 of
                                     128
Case 1:20-cv-22832-FAM Document 1-2 Entered on FLSD Docket 07/10/2020 Page 118 of
                                     128
Case 1:20-cv-22832-FAM Document 1-2 Entered on FLSD Docket 07/10/2020 Page 119 of
                                     128
Case 1:20-cv-22832-FAM Document 1-2 Entered on FLSD Docket 07/10/2020 Page 120 of
                                     128
Case 1:20-cv-22832-FAM Document 1-2 Entered on FLSD Docket 07/10/2020 Page 121 of
                                     128
Case 1:20-cv-22832-FAM Document 1-2 Entered on FLSD Docket 07/10/2020 Page 122 of
                                     128
Case 1:20-cv-22832-FAM Document 1-2 Entered on FLSD Docket 07/10/2020 Page 123 of
                               EXHIBIT
                                     128B
Case 1:20-cv-22832-FAM Document 1-2 Entered on FLSD Docket 07/10/2020 Page 124 of
                                     128
Case 1:20-cv-22832-FAM Document 1-2 Entered on FLSD Docket 07/10/2020 Page 125 of
                                     128
Case 1:20-cv-22832-FAM Document 1-2 Entered on FLSD Docket 07/10/2020 Page 126 of
                                     128
Case 1:20-cv-22832-FAM Document 1-2 Entered on FLSD Docket 07/10/2020 Page 127 of
                                     128
Case 1:20-cv-22832-FAM Document 1-2 Entered on FLSD Docket 07/10/2020 Page 128 of
                                     128
                                  EXHIBIT C
